— Order unanimously affirmed, with costs to respondent Castiglia. Memorandum: Special Term properly denied the motion by defendant (third-party plaintiff) for summary judgment dismissing the complaint against it. We reject defendant’s argument that its contract with third-party defendant, to which plaintiff was not a party, operated to alter its obligations to plaintiff under a separate contract. Defendant cannot avoid its obligations to plaintiff by assigning them to third-party defendant (see Cowper Co. v CDC-Troy, Inc., 50 AD2d 1076; 6 NY Jur 2d, Assignments, § 63); nor can third-party defendant’s agreement to indemnify defendant for liability arising from the contract between plaintiff and defendant change defendant’s relationship with plaintiff from that of principal to that of surety (see, generally, 57 NY Jur, Suretyship and Guaranty, §§ 2, 4). There is no merit to the other arguments raised on appeal. (Appeal from order of Supreme Court, Chautauqua County, Cass, J. — dismiss complaint.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and O’Donnell, JJ.